Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 1 of 20




                 EXHIBIT 1
                         Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 2 of 20



                   I Anthony W. Menill (#022598)
                     Lucas J. Narducci (#011281)
                   2 Creishton P. Dixon (#033298)
                     SNELL & WILMER I.I P.
                   a
                   J One Arizona Center
                     400 E. Van Buren, Suite 1900
                   4 Phoenix, Arizona 85004-2202
                                         :
                       Teleohone 602.382.6000
                   5   P-ir¡äi I : amerrill(òswl aw. com
                                   lnarduccí@swlaw.com
                   6             cdixonfDÑlaw.com
                       Attorn      for Pfainti ff D o lphin, Incorp orated
                                ey s
                   7
                                              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                   8
                                                      IN AND FOR THE COLTNTY OF MARICOPA
                   9
                       DOLPHIN, INCORPORATED, an Arizona
                  10   corporation,                                               No.

                  ll                             Plaintift                        COMPLAINT
           a
           o
           9
           v.
                  t2            v
           )
lr   l¿3
C)
d                 t3   FORTITUDE RE, a Bermuda corporation,
ti   I     óg          fIWa ATG SPECIALTY INSURANCE
=    II   fr:ãs
          9>@o  t4     COMPANY,
     'lj E. ¡i
,¿        9B.sq
     II ?:rä      15                             Defendant.
        Jg;
C)
 Ê
U)
     IlsÉ  ,98
                  t6
           .!
                  I7             Plaintiff Dolphin, Incorporated ("Dolphin") alleges for its claims for breach of
           o
                  t8    contract, declaratory judgment, and breach of the duty of good faith and fair dealing against

                  t9    Defendant Fortitude Re, as follows:

                  20                         PARTIES. JURISDICTION. VENUEI AND DISCOVERY TIER

                  2l                l.         Dolphin is a corporation organized under the laws of the State of Arizona with

                  22    its principal place of business in Phoenix, Arizona.

                  23             2.            This lawsuit arises out of an insurance contract negotiated, entered into, and

                  24    issued in Arizona. Thus, this Court has jurisdiction pursuant         to Ariz. Rev. Stat. g 12'123.

                  25                3.         The insurance policy at issue here, which is described in more detail below,

                  26    was issued by American International Specialty Lines Insurance Company, which upon

                  27    information and belief, later changed its name to AIG Specialty Insurance Company.

                  28

                        4849-2153-2687
                        Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 3 of 20



                   I           4.        Upon information and beliet AIG Specialty Insurance Company                     has

                  2    transferred all assets, liabilities, and obligations related to the insurance policy at issue here
                   a
                   J   to Defendant Fortitude Re.

                  4             5.       Upon information and belief, Fortitude Re is a corporation organized under
                   5   the laws of the Bermuda with its principal place of business in Bermuda.

                   6           6.        Venue is proper in this Court pursuant        \o Ariz. Rev.   Stat. $ 12-401 because

                   7   Fortitude Re resides outside the state, Dolphin's principal place of business is in Maricopa

                   8   County, and the actions giving rise to Dolphin's claims occurred in Maricopa County.

                   9            7.       The Court has personal jurisdiction over Fortitude Re because it purposely

                  l0   availed itself of the benefits of the laws of Arizona.

                  11            8.       Pursuant to Ariz. R. Civ. P.26,2(c)(3XC), Tier 3 discovery is proper in this
          o
          o
          9
                  t2   case due to its complex nature and because Dolphin's claims exceed $300,000 in value.
          .v
lr    l;3         l3                                      GENERAL                     ATIONS
c.)

É     lsì
      I oiË-
      I õ9å8      T4            g.       Dolphin incorporates by reference each and every allegation contained in the
      {josãË
         E"¡ rX
,z                15   preceding paragraphs of this Complaint.
      I
o =;lä
H
Ø
   ,iEIl:r        l6            10.      This is an action for   (l)   breach of contract; (2) declaratory judgment regarding
          :
                  t7   an insurance policy; and, (3) breach of the duty of good faith and fair dealing.
          o
                  18                                                     The Policy

                  t9            I   l.   Dolphin's parent company, Karsten Manufacturing Corporationo purchased
                  20   Pollution Legal Liability Select Policy No. 1959087 (the "Policy," attalhed hereto                  as

                  2l   Exhibit A).
                  22             lZ.     The period of the Policy, as modified by Endorsement No. 23, is from
                  23   December 20,2002 to January 31,2013,

                  24            13.      The Policy's Named Insureds include Karsten Manufacturing Corporation
                  25   and any corporation that Karsten Manufacturing Corporation has more than 50o/o ownership

                  26   interest in, which includes Dolphin.

                  27             14.     The Policy's "Insured Property" includes the Dolphin plant located at 740         S.


                  28   59th   Ave., Phoenix, AZ 85043 (the "Dolphin Property").

                       4849-2753-2687
                                                                              1
                     Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 4 of 20



               I             15.      The Policy's limits of liability for Coverage A through I are $30,000,000 per

               2    incident and in the aggregate, with a $250,000 deductible.

               J             16.      Dolphin has satisfied the deductible for'the Claim, as that term is further
               4    defined herein.

               5             17.      under coverage D, Defendant is contractually obligated to pay:
               6
                                      Loss that l-Dolphinl becomes legally obligated to pay as a
                                      result of CiaimS fofClean-Up Costs resulting tiom Pollutton
               7
                                      conditions, beyond the bouñdaries of the Insured- Property,
                                      tttat óõ-métced prior to the Continuity Date, and migrated
                I                     from the Insured Property, provided such claims are tirst
                                      -ádè àÀai-nJt ttrè tnsüred  ârid reported to the Company in
                                      writing ãuring  the Policy Period[.]
                9

               10
                             lB.      Under Coverage E, Defendant is contractually obligated to pay:
                                      Loss that l-Dolphinl becomes legally obligated to pay as a
               11                     result of Ciaimb foCClean-Up Costs re_sulting fiom follutton
       o
       o                              Conditions" beyond the boundaries of the Insure{Property,
       I
       't
               t2                     ttrjr-õômniencêd on or after the Contin_uity Dats and
l¡ r   Ø-.,                                 'iosl from the Insured Property,, provided
                                      migrated                                          such Ulalms
                                                                                             to the
9I      E¡     l3                     ut"         n'ã¿r against the ¡isuréd'and     reported
trt  ;+
É I n.3o                              Òompuny in writiñg during the Policy    Periodf']
> Igi:e t4                   19.      Under Coverage F, Defendant is contractually obligated to pay:
.>1
q    )"3.4-:
  , a ^ - :ó

     l ao.å¿ 15
-'1
     l:i.''                           Loss that lDolphin] becomes legally obligated to pay as a
  c) I F.e
cI     Òö
               t6                     result of Claims for . . . Property Damage resultin_g trom
u)l     ÊË                            Þótiuiión Õõnãitions, beyond ihe boundaríes of the Ihsured
        .3
                                      prooertv. tttlf mieratêd flom the Insured Property, provided
               t7
        o                             ilõñ-Cl"i-r arè first made against the Insured aird-r_eported
               t8                     to the Company in writing during the Policy Period['l

               l9             20,     The PolicY defines'ol-oss" as:

               2Q

               2t
               22

               23

               24
                                                                             o'a
               25             Zl.      The policy defines a "Claim" as             written demand received by the Insured

                     seeking a remedy or alleging liability or responsibility on the part of the Insured
                                                                                                         for Loss"
               26

               27    under the PolicY.

               28              22.     The Policy defines "Property Damage" as:


                     4849-2753-2687
                                                                    -3   -
                          Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 5 of 20



                     1                    l. . . .lPlhvsical iniury to or destruction of tangible property
                                          of partiei ôther thãn the Insured, inclu^cling the resulting loss
                    2                     õi-uJe and diminution in value thereof; 2.-Loss of use . . ' of
                                          tangible property of parties other than the Insured that has not
                     J                    beei physicällyinjuied or destroyed; . . .4. Natural Resource
                                          Damage.
                    4
                                 23.      The Policy defines "Pollution Conditions" as:
                     5
                                          "[T]he discharge, dispers-al, release or escaPe of 3ny solid,
                     6                    liäu'id. easeouioí theimal irritant or contaminant, including,
                                          bui nót"limited to, . . . waste materials into or upon .-. . any
                     7                    watercourse or bodv of water, including groundwater,
                                          provided such condiiions are not naturally plesent in,the
                     I                    envrronment in the amounts or concentratiOns discovered."

                     9            24.     The Policy mandates that Defendant has "the right and duty to defend any

                    l0   Claims covered under [the Policy]."
                    ll            25.     Further, Defendant's
                                                                 ooduty
                                                                          to defend or continue defending any such Claim,
          o

          .2
                    T2   and   to pay aîy Loss, shall cease once the applicable limit of liability            .   . has been
          2
tr
()                  l3   exhausted.o'
H
É         @å
          dO
                                                                     The Claim
     l*
     :o
          >@
          aiÊ
                ã14
,z        o.!

          9;
                ä
                a
                    rs            26.     In December 2008, Gallagher & Kennedy ("G&K"), began communications,
o
É
U)   I'             t6   on behalf of Roosevelt Inigation District ("RID"), with the Arizona Department of
          o
          ,i
                    l7   Environmental Quality ("ADEQ") and Environmental Protection Agency (.'EPA")
          o
                    l8   regarding alleged contamination, and threatened contamination, of its groundwater wells in

                    t9   the West Van Buren Area ("WVBA").

                    20            27.     G&K, on behalf of RID, designed an Early Response Action ("EltA"¡ aimed
                    2l   at addressing the claims of groundwater contamination.

                    22            Zg.     G&K, on behalf of RlD, submitted its proposed ERA to ADEQ for review
                    23   and approval on October 5,2009.

                    24            29.     ADEQ and several Potentially Responsible Parties ("PRPs"¡                 provided

                    25   çomments on the ERA.

                    26            30.     G&K, on behalf of RlD, submitted a revised ERA to ADEQ on February              4,

                    27   2010,which was the subject of public review and comment.
                    28            31.     On June 24,2010, ADEQ conditionally approved the ERA.

                         4849-2753-2687
                                                                           -4-
                          Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 6 of 20



                     1            32.     On August 19, 2009, G&K sent a letter to Dolphin identiffing             it   as   a

                     2   "potentially responsible party for groundwater contamination that has impacted wells
                     3   owned and operated by" RID based on alleged releases from the Dolphin Property.

                     4            33.     The August 19, 2009 letter enclosed a draft complaint with nearly the
                     5   identical factual allegations and legal arguments later alleged in both the RID Action and

                     6   the G&K Action, which are further described below.

                     7            34.     That letter constituted a "Claim" pursuant to the terms of the Policy.

                     I            35.     The Claim asserted that the alleged contamination of RID's wells emanated

                     9   from "facilities" located in three (3) distinct regional sites that either state or federal
                    l0   agencies have identified under CERCLA or the ADEQ WQARF program including the

                    l1   WVBA (the Dolphin Property is located in the WVBA WQARF Site).
         a
         o
         9
          .s
                    l2            36.     The August 19, 2009 letter alleged liability and responsibly on the part of
 þ
 a) l¿Ë                                                                                  remedy from Dolphin in the form
 É
                    13   Dolphin for environmental property damage and sought        a
     I ó9
É    I Ø,Y,-
     I   3¡ãã I4         of recovery of past and future costs associated with that contamination.
,z Jr vx
      Þõ
               ;ó
               iñ
                    15            37.     Dolphin tendered the Claim to Defendant for defense and indemnity on
     I ?;<9
     lrg{-
     I    c=
 O
 É   IlsÉ
        ,i!         t6   October 7 ,2009.
U)        o

                    T7            38.     Defendant acknowledged receipt of the Claim on October 20,2009 and again
         o
                    18   on January 19,2010.

                    t9            39.     On May 21, 2010, Defendant agreed to defend Dolphin from the Claim,
                    20   subject to a reservation ofrights.

                    2l             40.    Defendant recognized that the Claim concerned'oover 20 wells"ooowned and

                    22   operated by" RID "contaminated with pollutants including but not limited to TCE, TCA,

                    23   MTBE, and PCE."
                    24             41.    Defendant further recognized that the Claim alleged that these pollutants

                    25   "migrated from Dolphin's manufacturing site . . . onto the West Van Buren WQARF Site."
                    26

                    27

                    28

                         4849-2753-2687
                                                                         5
                              Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 7 of 20



                         I                                          The RID Action

                        2             42.     In mid-2010, the Claim continued as a lawsuit styled Roosevelt lrrigatíon
                        J    Dístrict v, Salt River Project Agricultural Improvement & Power District, et al., Case No'
                        4    2:10-çv-00290-DAE-BGM (the "RID Action"), filed by G&K, as lawyers for RID.
                         5            43.     On June 30,2010,G&K served the First Amended Complaint (.'FAC") in the

                         6   RID Action on Dolphin.
                         7            44,     The RID Action continued the Claim as it sought recovery of the same past

                         8   and future costs arising from the very same alleged contamination emanating from the

                         9   Dolphin Property and supposedly impacting the very same groundwater wells described in
                        10   the initial letter from G&K commencing the Claim.

                        1l            45.     The FAC alleged thathazardous substances had been released into the soils
           o
           o
           9
                        l2   and groundwater at the Dolphin Property.
           .i
 (Jl i3
 çl :',                 13            46.     Minoring the terms of the letter that commenced the Claim, the FAC asserted
i l.^oð
'.-¡ I Yi coo
> lgi:s                 T4   that "over 20 of RID's groundwater wells have been impacted by hazatdous substances,
   r ì*:õ.!1
         ô^        ã@

                             including" TCE, TCA, DCE, and MTBE. An additional l1 wells in the WVBA were also
.'{
<-/ I Èt:a'             15
      I   Siìu
=cJd II    ö3
               ç.e

Øl             ¡É       t6   threatened.
               :
                        T7            47,     The FAC further alleged that RID had incurred costs, and would incur costs
           o
                        18   in the future, to address the impact or threatened impa ct of hazatdous substances rcleased
                        19   at or from the Dolphin Property on RID's groundwater wells, public health, and the
                        20   environment.

                        2t            48.     Dolphin, with Defendant's approval, and in conjunction with a Joint Defense

                        22   Group ('oJDGo'), engaged in a coordinated defense strategy aimed at responding to the RID

                        23   Action and engaging ADEQ on a potential alternative remedy to address the groundwater
                        24   concerns (and ultimate damages) driving the Claim.

                        25            49.     This process remains ongoing, with recent overtures to the EPA from ADEQ.

                        26            50.     As part of its initial defense in the RID Action, and with approval from
                        27   Defendant, Dolphin joined a motion to disqualify G&K from further participation in the

                        28   RID Action.

                             4849-2753-2687
                                                                          -6-
                    Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 8 of 20



               1           51. In Octobet 2011, the Court issued an order disqualiffing G&K from
              2    representing RID against Dolphin and five other defendants (the "DQ Defendants"), (the
              a
              J    "DQ Order").
              4             52.     As a result, RID filed a notice of substitution of counsel, and added a new
               5   firm, Bonnet, Fairbourn, Friedman & Balint (o'BF") to pursue the RID Action against the
              6    DQ Defendants.

               7           53.      G&K and BF jointly filed a Motion for Leave to File a proposed         Second

               8   Amended Complaint, with G&K acting as RID's counsel for all but the DQ Defendants.

               9            54.     At the Decembçr 16,20ll      status conference, Dolphin sought to bar G&K

              l0   from participating in the Claim at any level.

              l1            55.     On   August3l,201} RID voluntarily     dismissed the DQ Defendants from the
        a
        I     t2   RID Action, including DolPhin
        .v

lr
o
É
     l;Ë      13            56.     At this point, although Dolphin was not aparty to the RID Action, Defendant
H  I úf
-  I g.é-
     I öss8   l4   recognized that the Claim remained pending continued to honor its duty to defend Dolphin.
         li
     ": Er
,z lo:Þg                    57.     Defendant did not withdraw or terminate its defense of Dolphin at this time,
   I ?:Ia     15
   lJgi-
 o
     l3E      t6   even though Dolphin was no longer party to the RID Action.
U)   | .'É
         !
              t7            58.     On September 10, z}l2,twenty-four defendants from the RID Action sent        a
        o
              18   letter to Dolphin stating that it would be a "waste of the parties' and Court's resources to

              t9   proceed with liability determinations or an allocation with so many alleged significant PRPs

              20   absent."

              2l            59.     Those parties, including the current parties to the G&K Action, indicated their

              22   intention to pursue third-party claims against Dolphin for the damages and liability alleged

              23   in the Claim if it was not fully and completely dismissed.

              24            60.     The September I0,2Ol2letter (a Claim by itself) reaffirmed the continuing
                                                                              o'of the leading PRPs" at the
              25   nature of the original Claim by referencing Dolphin as one

              26   WVBA located closest to RID's wells.
              27            61.     Thus, even though Dolphin was temporarily not involved in the RID Action,

              28   the Claim remained for the very same liability originally tendered to Defendant in 2009,

                   4849-2753-2687
                                                                 -7   -
                      Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 9 of 20



                 I            62.     At that time, Defendant continued to provide Dolphin with   a defense.

                2             63.     On September 13, 2012, out of an abundance of çaution and prior to the
                J
                 a
                     expirâtion of the policy, Dolphin submitted to Defendant a Supplemental Notice of Loss

                4    indicating that RID's voluntary dismissal did not terminate the Claim as to Dolphin and

                 5   providing Defendant with timely notice of the September l0,2012letter.
                 6            64.     The Claim remained pending against Dolphin even though the DQ Order

                 7   resulted in a temporary dismissal of Dolphin from the RID Action.

                 I            65.     Dolphin explained to Defendant that, regardless of the voluntary dismissal

                 9   from the RID Action, Dolphin'ocontinue[d] to incur legal and others costs to protect itself
                10   from potential liability from the claim or environmental property damage."

                ll            66.     Defendant, recognizing that the Claim remained pending, did not withdraw
          o
          9
          v^
                t2   its defense of the Claim atthaftime.

 9l
 l-"! I
          ifi
          )i
                13           67.      On October 29,2012, several defendants in the RID Action filed a Third-
ã   I n.3..
¿- I  Hì:3      t4   Party Complaint naming DolPhin.
r  j uÞ c.ì

ç.4.o83i
    I z*.iã     15            68.     Defendant continued to provide Dolphin with a defense.
      l:ü,4
-'1
  0(.)l Ei
CI
u)l
          Oö
          ÉÉ
                t6            69.     On November 22,2016, the RID Action court granted a motion for partial
          !
                t7   summary judgment with respect         to $15,029,878.09 of RID's alleged past costs (there
          o
                t8   remained 51,262,438.84 in RID's alleged past costs at issue in the RID Action).

                t9    '       70.     The Court held that RID could not recover the approximately $15 million in

                20   alleged past costs relating to the Claim because RID did not directly incur those costs.

                2t   Rather, that portion of the Claim needed to be pursued by the entities that did incur those

                22   costs; namely, G&K, and RID's consultants Spinnaker Holdings LLC ("Spinnaker") and

                23   Synergy Environmental LLC ("Synergy").

                24            71.     Those costs, which were part of the liability sought from the beginning in the

                25   original written demand that commenced the Claim, and initially part of the RID Action,
                26   continue to be sought in the G&K Action.

                27            72.     Due to the November 2016 Order the Claim split into three litigations;
                28   namely, (1) the RID Action; (2) the lawsuit styled Gallagher        &   Kennedy, PA v. City   of

                     4849-2753-2687
                                                                   -8-
                     Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 10 of 20



                I   phoeníx, et al., Case No. 2:!6-Ir-04447-DAE-BGM (the "G&K Action"); and (3) the

               2    lawsuit styled Spínnaker Holdings LLC, et al. v. City of Phoenix, et al., Case No. 2:16-cv-
               a
               J    04448-DAE-BGM.

               4             73.      The lawsuit filed by consultants Spinnaker and Synergy was later voluntarily

               5    dismissed and subsumed into the G&K Action.

               6             74.      Subsequently, with Defendant's assistance, Dolphin settled the small portion

               7    of the Claim remaining at issue in the RID Action.

                I            75.      That settlement did not exhaust the limits of the Policy.

                9            76.      That settlement did not fully and completely release Dolphin from the liability

               l0   sought in the Claim.

               11            77.      Indeed, the settlement with RID specifically excluded any cuffent or future
         a
         9
               t2   claims or defenses (affirmative or otherwise) by or against G&K, including claims and
         .v


o I ;3              defenses (affirmative or otherwise) asserted in the G&K Action.
+r
     liì       l3
É I óf
  I Ø,Y.^
     I õss8
     lEorX
               t4            78.      Thus, despite splintering into different lawsuits, the Claim continued and the
,z :oeÞ3 l5         vehicle for seeking recovery of the damages (including future costs) merely transitioned to
   I ?YTC
     Jgf
     I
q)
H
U)
     Il:É,59
               t6   the G&K Action.
           !
               t7                                              The G&K Action
         o
               l8             79.     The G&K Action arises from the very same allegations of liability for the

               t9   very same contamination of hazardous substances impacting the very same wells as the
               20   original Claim and the RID Action.

               2l             80.     As it rnerely continues the Claim first tendered to Dçfendant during the period

               22   of the policy, the G&K Action contains allegations regarding groundwater contamination
               23   from facilities located in three (3) distinct regional sites that either state or federal agencies
               24   have identified under CERCLA or the ADEQ WQARF program including the WVBA, the

               25   ERA and RID's groundwater wells.
               26             81.     The G&K Action continues to seek damages for the liability alleged in the

               27   Claim since 2009 and concerns costs excluded from the RID Action by that court's
               28   November 22, 201 6 Order.

                     4849-2753-2687
                                                                    -9   -
                      Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 11 of 20



                  I            g2.     The Complaint in the G&K Action specifically states that "pursuant to this

                  2   initial claim, G&K, on behalf of RlD" incurred response costs and seeks recovery.
                  a
                  J           83.      G&K's prefatory footnote to its Complaint expressly acknowledges that it is
                  4   an extension and continuation of the original Claim.

                  5           84.      The RID Action court's November 22,2016 Order did not create a "new"

                  6   claim, but rather caused the original Claim to be pursued in a different lawsuit.

                  7           85.      Due to the DQ Ordero Dolphin is not currently named in the G&K Action,

                  I   though it continues defense work regarding the remedy and damages driving the Claim.

                  9           86.      Parties to the September l0,2012letter have indicated that they    will   pursue

                 10   Dolphin for the same as the liability initially at issue in the original Claim letter in the G&K

                 l1   Action once third-party practice begins.
          o
          o

          ':
                 l2            87.     On January 15, 2019, counsel for Prudential Overall Supply wrote that it
þ
o         õò¡    13   intended to name Dolphin as a third-parfy defendant in the G&K Action based on the same
É         úå
     l*
          ãn
          >Ø          facts and assertions of liability set forth in the September l0,2012letter. See Exhibit B, a
     jo   BiE914
,z        oO
          o.l

          v;
                Irs   copy of the January 15,2019 letter.
c)
ti
U)   l= o
          oB
                 16            88,     Upon information and belief, at least one of the parties to the September 10,
          .!
                 t7   2012letter will pursue Dolphin for the same as the liability initially at issue in the original
          o
                 18   Claim letter via third-party practice in the G&K Action.

                 r9                                        The Coverage Denial

                 20            89.     The Policy obligates Defendant to defend and cover 'oClaims," a broad
                 2l   concept that is separate and distinct from that of a lawsuit.

                 22            90.     Here, the Claim originated from a letter sent by G&K on August 19,2009

                 23   alleging that Dolphin contributed to groundwater contamination in the WVBA.

                 24            91.     The Claim asserted that Dolphin was liable for loss resulting               from

                 25   environmental contamination of groundwater impacting wells owned and operated by RID.

                 26            92.     The Claim asserted that over 20 wells owned and operated by RID had been

                 27   contaminated with pollutants, including TCE, PCE, TCA, MTBE, and other volatile organic

                 28   compounds.

                      4849-2753-2687
                                                                   -l0-
                         Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 12 of 20



                    I               93.      The Claim alleged that these pollutants migrated from the Dolphin Property

                   2    into the WVBA.

                    J               94.      The G&K Action is the current iteration of that Claim.

                   4                95.      The G&K Action arises from the very same allegations of contamination in

                    5   the WVBA and seeks the recovery of the same loss asserted in the initial letter.

                    6               96.      Dolphin continues to face a risk of liability arising from the very same
                    7   damages from the very same contamination of hazardous substances impacting the very

                    I   same wells as described in the Claim first tendered to Defendant             in2009.

                    9               97   .   Even   if there is an argument that the original Claim   is no longer covered by

                   10   the Policy, the September l0,2012letter also represents a Claim that is still active.

                   11               98.      Defendant was provided timely notice ofthe September l0,2012letter during
             a
             a
             I     t2   the Policy period.
             .9-


l-i
CJ

Ê
      l:E
      I      l:r   13               99.      Defendant has yet to exhaust its applicable limits under the Policy.

      I   siau t4                   100. Defendant       has yet      to obtain a full and complete   release on behalf   of   its
   { t".¡:X
,¿ =oeãg 15             policyholder Dolphin.
   r ìYIa
      tJgi
C.)
H
U)
      Ilsr,tg      t6               101.     Since a Claim remains, refusal to defend the Claim would violate the duties
             ';
              R


                   t7   Defendant owes to its policyholder.
             o
                   l8               102.     Defendant must give "equal consideration to the protection of the insured's

                   T9   as   well   as its   own interests."   See   Acostav. Phoeníx Indem. Ins.   Co,2l4   Ariz.380, 383,   153

                   20   P.3d 401, 40a (App. 2007) (citations omitted).

                   2l               103.     Defendant owes Dolphin a duty of good faith and cannot take any action to
                                                              oobenefits which flow from their agreement or
                   22   impair Dolphin's right to receive the
                   23   contractual relationship." Rawlíngs v, Apodaca,               l5l   Ariz. 149, 153,726 P.2d 565,      569

                   24   (Ariz. 1 986) (citations omitted).
                   25               104. Defendant       cannot'oforce [Dolphin] to go through needless adversarial hoops

                   26   to achieve its rights under the policy ." Zílìsch v. State Farm Mut. Auto. Ins. Co.,196 Ariz,
                   27   234,238, 995 P ,2d 27 6,280 (Ati2.2000).
                   28               105. Defendant       is now wrongfully denying Dolphin a defense.

                        4849-2753-2687
                                                                              - 11-
                      Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 13 of 20



                  I            106.      Defendant's position is contrary to its conduct over the nearly       full decade
                  2   since Dolphin tendered the Claim to Defendant.

                  3                                                COUNT     I
                  4                                          (Breach of Contract)

                  5            107. Dolphin incorporates by reference        each of the allegations contained in the

                  6   preceding paragraphs as though fully set forth herein.

                  7            108. Dolphin and Defendant        are parties to the Policy, an express contract.

                  I            109. Defendant's       conduct in denying a defense to Dolphin, as described above

                  9   constitutes a material breach of the Policy.

                 10            110. As a direct       and proximate result of these breaches, Dolphin has suffered

                 ll   damages in an amount to be proven attrial.
          o
          I
          .9-
                 t2                                                COUNT     II
lr
o l¿3            13                                         (Declaratory Judgment)
ñ I ó9
H
      1l.'"3o
      I õjs8 t4
      t E"¡:i
                               11   1.   Dolphin incorporates by reference each of the allegations contained in the
,¿ 3ooPg              preceding paragraphs as though fully set forth herein.
      r   ãira l5
      lJg;-
0.)

U)
      Il:r.ig    16            ll2.      As set forth above, under the Policy, Defendant has a clear duty to defend the
           ';I
           d
                 L7   Claim.
          o
                 l8            113. Defendant       has withdrawn its defense, asserted that   it does not owe any duty
                 t9   to defend Dolphin, and refuses to defend Dolphin against the ongoing Claim.

                 20             ll4.     The actual controversy between the Parties wananting declaratory judgment

                 2t   includes, but is not limited to, Defendant's duty to defend Dolphin against the Claim.

                 22            I   15.   This controversy between Dolphin and Defendant relates to the Policy and is

                 23   present, substantial, and justiciable, and sufficiently invokes this Court's powers pursuant

                 24   to Ariz. Rev. Stat. $ 12-1 831 et seq. to declare the Parties' rights and liabilities.
                 25                                                COUNT    III
                 26                         (Breach of the Duty of Good Faith and Fair Dealing)

                 27             116. Dolphin incorporates by reference        each of the allegations contained in the

                 28   preceding paragraphs as though fully set forth herein.

                      4849-2753-2687
                                                                     -t2-
                                Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 14 of 20



                           I            Il7.    Defendant owes Dolphin a duty of good faith and fair dealing with respect to

                           2   its treatment of Dolphin under the Policy.
                           a
                           J            118.    Defendant's unjustified and unreasonable refusal to defend Dolphin in the

                           4   G&K Action is directly contradicted by the Policy's clear terms.
                           5            119.    Defendant's conduct, as described above, constitutes a breach of its duty of

                           6   good faith and fair dealing, and has impaired the security purchased under the Policy, See

                           7   Rawlings v. Apodaca,      l5l   Ariz. 149, 153,726 P,2d 565, 569 (1986); Voland v. Farmers
                           I   Ins. Co, of Arí2., I 89 Ariz. 448, 451, 943 P.2d 808, 8l   1   (App. 1997).

                           9            120.    Defendantos conduct as described herein was without reasonable basis given

                          l0   the Policy's clear terms.

                          ll                                        PRAYER         R RELIEF'
               o
               a
               I          t2       V/herefore, Dolphin prays for judgment against Defendant Fortitude Re as follows:
               .E

li
c.)
 É
 lr   I         rr
                          13            A.      Compensatory, consequential, and incidental damages in an amount to be
      I        ó9
      II E:ãc                  proven af Írial;
         v>@o
      dñ,.9
                          t4
,z *:õ.r"ì
      Ì   ô-         ã@


      r ?:¿ä
      I Jg;-
                          l5            B.      An award of reasonable attorneys' fees and costs and disbursements for this
o
d
U)
      IlsÉ3E              t6   action, as provided under the Policy , Ariz. Rev. Stat. $ $ l2-34 1 .01 and 12'341, the common
               ,;I

               É
                          t7   law, and other applicable law;
               o
                          l8            C.      Prejudgment interest at the highest rates permitted by law and from the

                          T9   earliest date until paid in full;

                          20            D.      Post-judgment interest at the legal rate for all sums awarded herein;

                          2t            E.      A judicial declaration that Defendant Fortitude Re has a continuing duty to
                          22   defend Dolphin against the Claim; and,

                          23            F.      Such other relief as the Court deems just and proper.

                          24

                          25

                          26

                          27

                          28

                               4849-2753-2687
                                                                            -13-
                     Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 15 of 20



                 I       DATED this 15ft day of August,2019.
                2                                                     SNELL & WILMER         r.r.p

                3

                4
                                                                          W. Meni
                 5                                               Lucas Narducci
                                                                 Creighton P. Dixon
                6                                                One Arizona Center
                                                                 400 E. Van Buren, Suite 1900
                 7                                               Phoenix, Arizona 85004-2202
                                                                 Attorneys for P I ainti ff D o lphin, Incorporated
                 I
                 9

                l0
                1l
          o
          a
          9
           !    t2
li
o               l3
E    I    úf

     I 8¡ãe     t4
     +ri t"i
,¿ fosis        15
     I   Ì;:ë
o
é.
U)
     Il:É,ig    I6
           ¡
           c
                t7
          o
                l8
                19

                20

                2l
                22

                23

                24

                25

                26

                27

                28

                     4849-2753-2687
                                                               -t4-
Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 16 of 20




                  EXHIBIT 2
Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 17 of 20
Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 18 of 20




                  EXHIBIT 3
             Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 19 of 20



 1   MATT ANDERSON LAW, PLLC
     4602 East Thomas Road
 2   Phoenix, Arizona 85018
     602.732.6590
 3   Matt Anderson (025934)
     matt@mattandersonlaw.com
 4
     Attorneys for Defendant Fortitude Reinsurance
 5   Company Ltd.

 6                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7                          IN AND FOR THE COUNTY OF MARICOPA
 8     Dolphin, Incorporated, an Arizona corporation     Case No.: CV 2019-011784

 9                    Plaintiff,                         NOTICE OF FILING NOTICE OF
                                                         REMOVAL TO FEDERAL COURT
10     v.

11     Fortitude Reinsurance Company Ltd., a
       Bermuda corporation,
12
                      Defendant.
13

14          Please take notice that defendant Fortitude Reinsurance Company Ltd. is filing a Notice

15   of Removal pursuant to 28 U.S.C. sections 1332 , 1441, and 1446 to remove this case to the

16   Phoenix Division of the District of Arizona contemporaneous with this notice. A copy of the

17   Notice of Removal (exclusive of exhibits) is attached hereto as Exhibit 1.

18          DATED this 13th day of September, 2019.

19                                                MATT ANDERSON LAW, PLLC
20                                                /s/ Matt Anderson
                                                  Matt Anderson
21                                                Attorneys for Defendant Fortitude Reinsurance
                                                  Company Ltd.
22

23

24

25

26


                                                         1
                     NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT
            Case 2:19-cv-05161-DJH Document 1-3 Filed 09/13/19 Page 20 of 20



 1   ORIGINAL e-filed this same date
     via TurboCourt with copies
 2   automatically routed to:

 3   Anthony W. Merrill
     Lucas J. Narducci
 4   Creighton P. Dixon
     SNELL & WILMER L.L.P.
 5   One Arizona Center
     400 E. Van Buren, Suite 1900
 6   Phoenix, Arizona 85004
     amerrill@swlaw.com
 7   lnarducci@swlaw.com
     cdixon@swlaw.com
 8   Attorneys for Plaintiff

 9   By: /s/ Carrie Bishop

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                2
                    NOTICE OF FILING NOTICE OF REMOVAL TO FEDERAL COURT
